Citation Nr: 1029668	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  The Board remanded the case 
for further development in March 2006 and May 2009.  That 
development was completed, and the case has since been returned 
to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.   The Veteran has not been shown to currently have bilateral 
hearing loss that manifested in service or sensorineural hearing 
loss that manifested within one year thereafter or to have 
current bilateral hearing loss that is otherwise causally or 
etiologically related to his military service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor 
may sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the appellant with notice in 
November 2002 prior to the initial decision on the claim in 
December 2002, as well as in May 2009.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been met 
and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the November 2002 letter stated that the evidence 
must show that he had an injury in military service or a disease 
that began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the March 
2004 statement of the case (SOC) and the February 2009 and March 
2010 supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, in 
so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the November 2002 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2002 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the August 2007 letter informed the Veteran that it was 
still his responsibility to support his claim with appropriate 
evidence.  

Lastly, the Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and effective 
date.  In this regard, the Board notes that the May 2009 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that such a 
rating could be changed if there had been changes in his 
condition.  The letter also explained how disability ratings and 
effective dates were determined.  After the notice was provided, 
the Veteran's claim was readjudicated in a March 2010 
supplemental statement of the case (SSOC). Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating the 
claim and notifying claimant of such readjudication in the 
statement of the case). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
are in the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  He has not 
identified any other outstanding records, such as VA or private 
treatment records, that are pertinent to his claim for service 
connection for bilateral hearing loss.

The Veteran was afforded VA audiological examinations in December 
2002 and October 2006, and an additional VA medical opinion was 
obtained in August 2009. When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the August 2009 VA 
medical opinion is adequate for the purpose of adjudicating this 
claim.  In particular, the opinion is predicated on a full 
reading of the service treatment records as well as other records 
contained in the Veteran's claims file, including the reports of 
physical examinations and audiological testing performed in 
conjunction with the December 2002 and October 2006 VA 
examinations.  The examiner considered all of the pertinent 
evidence of record, including the contentions of the appellant, 
and provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC and 
SSOCS, which informed them of the laws and regulations relevant 
to the Veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.



Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence. Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing evidence to 
the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected. 
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual 
basis upon which a determination can be made that a particular . 
. . injury was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current condition." 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the 
provisions of section 1154(b) apply only to the second material 
issue involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  His service treatment records are negative for any 
complaints, treatment, or diagnosis of hearing loss, and his 
November 1970 separation examination found his ears and drums to 
be normal.  The Board also notes that the Veteran did not 
complain of hearing loss until many decades after his separation 
from service.  Therefore, the Board finds that bilateral hearing 
loss did not manifest in service or within one year thereafter.

Nevertheless, as previously noted, evidence of a current hearing 
loss disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and a 
medically sound basis upon which to attribute the post- service 
findings to the injury in service (as opposed to intercurrent 
causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board notes that the Veteran has contended that he was 
exposed to acoustic trauma during his period of service and that 
this was the injury sustained from which his hearing loss 
resulted. The Veteran is considered competent to relate a history 
of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  
Indeed, he has been awarded the Purple Heart, which indicates 
that he engaged in combat with the enemy, and his service records 
also list his military occupational specialty as a tank 
commander.  In addition, the RO conceded that he was exposed to 
acoustic trauma in its December 2002 rating decision that granted 
service connection for tinnitus.  As such, there is satisfactory 
evidence that the Veteran had noise exposure consistent with the 
circumstances, conditions, or hardships of his service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 
F.3d 389 (1996).  However, section 1154(b) serves only to relax 
the evidentiary burden to establish the incurrence of a disease 
or injury in service.  It does not provide a substitute for 
medical-nexus evidence. See Clyburn v. West, 12 Vet. App. 296, 
303 (1999).   \

The Veteran was afforded a VA examination in December 2002 to 
determine whether he currently has bilateral hearing loss related 
to his noise exposure in service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
10
10
5
10
15

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 in the left ear.  As such, the 
examination results showed the Veteran to have speech recognition 
scores using the Maryland CNC Test that were less than 94 
percent, as required under 38 C.F.R. § 3.385.  However, the 
December 2002 VA examiner commented that the Veteran's word 
recognition scores were somewhat poorer than would be expected 
considering his puretone thresholds.  She also stated that those 
scores were not indicative of true organic hearing and commented 
that they should not be used for rating purposes. 

In a March 2006 remand, the Board found that the December 2002 VA 
examiner had not provided a rationale for her comments.  In 
particular, it was noted that the lack of an explanation for the 
December 2002 VA examiner's conclusion impeded the Board's 
ability to decide the claim, especially considering that the 
speech scores shown met the requirement, under VA regulations, 
for a current hearing loss disability. 38 C.F.R. § 3.385 
(providing that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent).  Moreover, the Board 
explained that VA regulations require that an examination for 
hearing impairment include a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 
4.85.  In addition, the Board noted that the December 2002 
examiner did not offer an opinion as to whether it was at least 
as likely as not that current hearing loss, if any, was causally 
or etiologically related to the Veteran's military service.  

Consequently, the Board found that another VA examination and 
medical opinion were necessary and remanded the case for such 
development.  In particular, the March 2006 remand indicated that 
the December 2002 VA examiner should provide a rationale for her 
previous comment that the Veteran's word recognition scores were 
somewhat poorer than would be expected considering his puretone 
thresholds and that they were not indicative of true organic 
hearing loss.  She was also asked to explain her statement that 
the speech recognition scores should not be used for rating 
purposes by stating in the examination report what sort of factor 
or factors might have caused such a discrepancy or disparity 
between the audiometric results and word recognition scores.  In 
addition, it was requested that the examiner provide an opinion 
regarding the likelihood that the Veteran has current hearing 
loss that is etiologically related to his military service.

Following the March 2006 remand, the Veteran was provided another 
VA examination in October 2006.  His Maryland CNC speech 
recognition score was found to be 90 percent in the right ear and 
88 percent in the left ear.  However, the examiner once again 
stated that the Veteran should only be rated on puretone 
thresholds because his recognition scores were lower than would 
be expected considering the pure tone thresholds.  The examiner 
did not believe that the word recognition scores were indicative 
of true organic hearing.  She indicated that her rationale was 
her clinical expertise as a state licensed audiologist.  However, 
the Board noted in its May 2009 remand that an examiner's 
professional status does not suffice as a rationale.  Rather, the 
expert must articulate the reasons that he or she has reached the 
conclusion.  As a result, the Board once again remanded the case 
for a clarifying medical opinion.  

Following the May 2009 remand, the claims file was referred to 
another VA examiner in August 2009 for an additional medical 
opinion.  The examiner noted that the testing in October 2006 had 
revealed normal hearing across the frequency range for pure 
tones, but that the Veteran scored 90 percent in his right ear 
and 88 percent in his left ear when the Maryland CNC test word 
list was administered.   He stated that the normative data 
indicates that a person with normal pure tone thresholds should 
obtain a score of 94 percent or better on the Maryland CNC test.  
The examiner noted that the testing in this case would have 
included 100 words for each ear, and he believed that it was 
possible that the Veteran began to fatigue due to the length of 
the examination and was unable to provide his full attention.  
Therefore, the examiner concluded that the Veteran had normal 
hearing.  

Based on the foregoing, the VA examiners have concluded that the 
Veteran does not have current hearing loss, and the August 2009 
VA examiner specifically provided a rationale for his opinion, 
which included a discussion of another factor that may have 
accounted for the discrepancy in the testing results..  The 
evidence of record does not include any other audiograms 
containing the results necessary to determine whether the Veteran 
meets the criteria for hearing loss pursuant to 38 C.F.R. § 
3.385.  Moreover, the Veteran has not identified or submitted any 
medical records showing complaints of or treatment for bilateral 
hearing loss.  Therefore, the Board finds that the medical 
evidence does not establish that the Veteran currently has a 
diagnosis of bilateral hearing loss as defined by VA standards. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.  Because the medical evidence does 
not establish that the Veteran has a current diagnosis in this 
case, the Board finds that the Veteran is not entitled to service 
connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


